DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed March 9, 2020. Claims 1-16, 18-21 & 23 are pending. Claims 17, 22 & 24-28 have been canceled. Claims 1-5, 7, 9-11, 13-16, 18-19, 21 & 23 have been amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2020 and July 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to…” in claims 1, 10 & 16, “computing device configured to obtain one or more images…” in claim 11, “skin perfusion measurement device configured to measure perfusion pressure in a target area” in claim 14, “communication device…configured to be connected to the controller using Near field communication (NFC) protocol” in claims 10 & 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, 13, 15-16, 19-20, 21 & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duesterhoft et al. (US 2013/0271278) (“Duesterhoft” hereinafter).
In regards to claim 1, Duesterhoft discloses a wound monitoring and/or therapy apparatus (i.e., a negative pressure wound therapy system, see at least fig. 3 and par 0087) comprising: 
a wound dressing 125 configured to be positioned in contact with a wound 100 (see at least figs. 1 & 2A-B and par 0058), 

    PNG
    media_image1.png
    550
    372
    media_image1.png
    Greyscale

the wound dressing 125 comprising one or more sensors configured to obtain measurement data of at least one of the wound 100 or periwound 100 (see at least par 0080-0083 & 0170); and 
a controller (i.e., processor of local unit 540) (see at least fig. 43 and par 0089-0090 & 0145) configured to: 
generate a device clock (i.e., elapsed time from a time a time counting device) indicative of a non-real time clock (i.e., a start, time zero or elapsed clock time setting) (see at least step 2640 of fig. 26 & 43 and par 0108 & 0128); 
receive measurement data 510 obtained by the one or more sensors (see at least par 0089, 0109, 0170 & 0173); and 
transmit measurement data 710 to a remote computing device 705 according to a security protocol (i.e., by providing an individual identifier, see par 0124 & 0174), the security protocol comprising including the device clock (i.e., elapsed clock time) associated with the measurement data in the transmission (see at least figs. 7-9, 26, 40 & 43-44 and par 0100, 0128, 0165, 0167 & 0173).  
In regards to claim 2, Duesterhoft discloses the apparatus of claim 1, wherein the wound dressing 125 comprises a substantially flexible wound contact layer 230 supporting the one or more sensors (see at least fig. 2A and par 0076-0077).  
In regards to claim 5, Duesterhoft discloses the apparatus of claim 1, wherein transmission of the measurement data with the associated device clock data causes the remote computing device 705 to utilize the device clock data to correlate (i.e., implicitly or explicitly associate) the measurement data with real time clock data (i.e., by virtue of being a processor) (see at least fig. 40 and par 0116 & 0142).  
In regards to claim 6, Duesterhoft discloses the apparatus of claim 5, wherein: the controller (i.e., processor of local unit 540) is further configured to transmit initial device clock data (i.e., as clock time point or relative time point) to the remote computing device 705 during initialization (see at least par 0108 & 0116); and transmission of the measurement data with the associated device clock data causes the remote computing device 705 to inherently determine elapsed time relative to the initial transmission-3-Application No.: Not Yet AssignedFiling Date:Herewith based on comparison of the initial device clock data and device clock data associated with the measurement data (i.e., by virtue of being a processor) (see at least figs. 7-9, 26, 40 & 43-44 and par 0128, 0142, 0165, 0167 & 0173).  
In regards to claim 7, Duesterhoft discloses the apparatus of claim 1, wherein the controller (i.e., processor of local unit 540) is configured to maintain the device clock when power is inherently supplied to the controller (i.e., processor of local unit 540) (see at least par 0090).  
In regards to claim 8, Duesterhoft discloses the apparatus of claim 7, wherein the controller (i.e., processor of local unit 540) is configured to maintain the device clock by counting up from zero (i.e., elapsed time) (see at least par 0108 & 0116).  
In regards to claim 9, Duesterhoft discloses the apparatus of claim 7, wherein, in response to a power interruption, the controller (i.e., processor of local unit 540) is further inherently configured to reestablish the device clock from a previous device clock value before the power interruption (i.e., by virtue of being a processor) (see at least par 0101 & 0116).  
In regards to claim 10, Duesterhoft discloses a wound monitoring and/or therapy system (i.e., a negative pressure wound therapy system, see at least figs. 3 & 5-9 and par 0087) comprising: 
a wound monitoring and/or therapy apparatus (i.e., a negative pressure wound therapy system, see at least fig. 3 and par 0087) comprising a wound dressing 125 and a controller (i.e., processor of local unit 540) (see at least fig. 43 and par 0089-0090 & 0145), 

    PNG
    media_image1.png
    550
    372
    media_image1.png
    Greyscale

the controller (i.e., processor of local unit 540) (see at least fig. 43 and par 0089-0090 & 0145) configured to: 
generate a device clock (i.e., elapsed time from a time a time counting device) indicative of a non-real time clock (i.e., a start, time zero or elapsed clock time setting) (see at least step 2640 of fig. 26 & fig. 43 and par 0128), 
receive measurement data 510 obtained by one or more sensors (see at least par 0089, 0109, 0170 & 0173), and 
transmit the device clock (i.e., elapsed time from a time a time counting device) along with the measurement data 710 to a remote computing device 705 (see at least step 2650 of fig. 26 & figs. 43-44 and par 0100, 0128, 0144-0145, 0166 & 0173); 
a communication device (i.e., at least one transmitter) configured to be connected to the controller (i.e., processor of local unit 540) of the apparatus and further configured to periodically (i.e., on a schedule) receive data from the controller (i.e., processor of local unit 540) (see at least par 0092, 0126, 0128, 0166 & 0173); and 
a computing device 540 configured to be connected to the communication device (i.e., at least one transmitter), the computing device 540 further configured to receive data from the communication device (i.e., at least one transmitter), the computing device 540 further configured to be connected to another remote computing device 705 configured to receive and aggregate data from the computing device 540 (see at least figs. 7-9 and par 0100-0101 & 0128).
In regards to claim 13, Duesterhoft discloses the system of claim 10, wherein the wound dressing 125 further includes an antenna configured to communicate the measurement data to at least one of the controller (i.e., processor of local unit 540) or communication device (i.e., at least one transmitter) (see at least par 0081).  
In regards to claim 15, Duesterhoft discloses the system of claim 10, wherein the communication device (i.e., at least one transmitter) is configured to be connected to the controller (i.e., processor of local unit 540) using near field communication (NFC) protocol (see at least par 0092).  
In regards to claim 16, Duesterhoft discloses a method of operating a wound dressing 125 configured to be positioned in contact with a wound 100 (see at least figs. 1 & 2A-B and par 0058), the wound dressing 125 including one or more sensors configured to obtain measurement data of at least one of the wound 100 or periwound 100 (see at least par 0080-0083 & 0170), the method comprising: 
by a controller (i.e., processor of local unit 540) configured to be connected to or supported by the wound dressing 125 (see at least fig. 43 and par 0089-0090 & 0145):

    PNG
    media_image1.png
    550
    372
    media_image1.png
    Greyscale
 
generating a device clock (i.e., elapsed time from a time a time counting device) indicative of a non-real time clock (i.e., a start, time zero or elapsed clock time setting) (see at least step 2610 of fig. 26 & fig. 43 and par 0128); 
receiving measurement data 510 obtained by the one or more sensors (see at least par 0089, 0109, 0170 & 0173); and 
transmitting measurement data 710 to a remote computing device 705 according to a security protocol (i.e., by providing an individual identifier, see par 0124 & 0174) by including the device clock associated with the measurement data in the transmission (see at least step 2650 of fig. 26 & figs. 43-44 and par 0100, 0128, 0144-0145, 0166 & 0173).
	In regards to claim 19, Duesterhoft discloses the method of claim 16, wherein transmission of the measurement data with the associated device clock data causes the remote computing device 705 to utilize the device clock data to correlate (i.e., implicitly or explicitly associate) the measurement data with real time clock data (see at least fig. 40 and par 0116 & 0142).  
In regards to claim 20, Duesterhoft discloses the method of claim 19, further comprising, by the controller (i.e., processor of local unit 540), transmitting initial device clock data to the remote computing device 705 during initialization (see at least par 0108 & 0116), wherein transmission of the measurement data with the associated device clock data causes the remote computing device 705 to determine elapsed time relative to the initial transmission based on comparison of the initial device clock data and device clock data associated with the measurement data (see at least figs. 7-9, 26, 40 & 43-44 and par 0128, 0142, 0165, 0167 & 0173).  
In regards to claim 21, Duesterhoft discloses the method of claim 16, further comprising maintaining the device clock when power is supplied to the controller (i.e., processor of local unit 540) (see at least par 0090).  
 In regards to claim 23, Duesterhoft discloses the method of claim 16, further comprising, in response to a power interruption, reestablishing the device clock from a previous device clock value before the power interruption (i.e., by virtue of being a processor) (see at least par 0101 & 0116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (‘278) in view of Amarasingham et al. (US 2013/0262357) (“Amarasingham”hereinafter).
In regards to claim 3, Duesterhoft discloses the apparatus of claim 1, that fails to explicitly teach an apparatus wherein the security protocol further comprises encrypting the measurement data.  However, Amarasingham teaches that it known to provide an apparatus wherein the security protocol further comprises encrypting the measurement data (see at least fig. 3 and par 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Duesterhoft wherein the security protocol further comprises encrypting the measurement data as taught by Amarasingham since such a modification would amount to applying a known technique (i.e., as taught by Amarasingham) to a known device (i.e., Duesterhoft) ready for improvement to achieve a predictable result such as protecting the patient data with security measures--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Duesterhoft discloses the apparatus of claim 1, that fails to explicitly teach an apparatus wherein the security protocol further comprises not including in the transmission patient identification information with the measurement data. However, Amarasingham teaches that it is known to provide an apparatus wherein the security protocol further comprises not including in the transmission patient identification information associated with the measurement data (see at least fig. 3 and par 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Duesterhoft wherein the security protocol further comprises not including in the transmission patient identification information with the measurement data as taught by Amarasingham since such a modification would amount to applying a known technique (i.e., as taught by Amarasingham) to a known device (i.e., Duesterhoft) ready for improvement to achieve a predictable result such as protecting the patient data with security measures--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Duesterhoft discloses the method of claim 16, that fails to explicitly teach a method wherein the security protocol further comprises not including in the transmission patient identification information associated with the measurement data.  However, Amarasingham teaches that it is known to provide a method wherein the security protocol further comprises not including in the transmission patient identification information associated with the measurement data (see at least fig. 3 and par 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Duesterhoft wherein the security protocol further comprises not including in the transmission patient identification information with the measurement data as taught by Amarasingham since such a modification would amount to applying a known technique (i.e., as taught by Amarasingham) to a known device (i.e., Duesterhoft) ready for improvement to achieve a predictable result such as protecting the patient data with security measures--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (‘278) in view of Jacobs (US 2011/0092958).
In regards to claim 11, Duesterhoft discloses the system of claim 10, that fails to explicitly teach a system further comprising another computing device configured to obtain one or more images of at least one of the wound or periwound. However, Jacobs teaches that it is known to provide a system further comprising another computing device 14 configured to obtain one or more images of at least one of the wound or periwound (from 3D camera(s)) (see at least fig. 1 and par 0019 & 0025). Therefore, it would have been obvious to one of ordinary skills in the art at the time Applicant’s invention was filed to provide the system of Duesterhoft further comprising another computing device configured to obtain one or more images of at least one of the wound or periwound as taught by Jacobs since such a modification would amount to applying a known technique (i.e., as taught by Jacobs) to a known device (i.e., as taught by Duesterhoft) ready for improvement to achieve a predictable result such as recording pictures of the wound to read a depth, a length, a width and a color of the wound and/or generate a 3D model of the wound including any undermining or tunnels which may be formed beneath the surface of the wound--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Duesterhoft discloses the system of claim 11, that fails to explicitly teach a system wherein the computing device is configured to communicate the one or more images to the another remote computing device. However, Jacobs teaches that it is known to provide a system wherein the computing device 14 is configured to communicate the one or more images to the another remote computing device 36 (see at least figs. 1-2 and par 0025-0028). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Duesterhoft wherein the computing device is configured to communicate the one or more images to the another remote computing device as taught by Jacobs since such a modification would amount to applying a known technique (i.e., as taught by Jacobs) to a known device (i.e., as taught by Duesterhoft) ready for improvement to achieve a predictable result such as further processing and/or storing the one or more images--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (‘278) in view of Bartnik et al. (US 2006/0058690) (“Bartnik” hereinafter).
Duesterhoft discloses the system of claim 10, that fails to explicitly teach a system further comprising a skin perfusion measurement device configured to measure skin perfusion pressure in a target area of a patient, wherein the computing device is further configured to be connected to the perfusion measurement device and receive data from the perfusion measurement device. 
However, Bartnik teaches that it is known to provide a system further comprising a skin perfusion measurement device 12 configured to measure skin perfusion pressure in a target area of a patient, wherein the computing device 22 is further configured to be connected to the perfusion measurement device 12 and receive data from the perfusion measurement device (see at least abstract, fig. 1 and par 0005, 0011-0020, 0045-0047, 0050, 0052-0053, 0058 & 0062-0063). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Duesterhoft further comprising a skin perfusion measurement device configured to measure skin perfusion pressure in a target area of a patient, wherein the computing device is further configured to be connected to the perfusion measurement device and receive data from the perfusion measurement device as taught by Bartnik since such a modification would amount to applying a known technique (i.e., as taught by Bartnik) to a known device (i.e., as taught by Duesterhoft) ready for improvement to achieve a predictable result such as determining whether local blood flow, i.e. capillary perfusion, of a local or regional body site having an ulcer or wound is sufficient to support wound healing, which is critical to physicians who treat patients suffering from open surface wounds resulting from complications from diabetes, pressure ulcers, burns, accidents, and the like (see at least par 0005 of Bartnik)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791